Opinion by
W. D. Porter, J.,
The jury found all the disputed questions of fact against the defendant, and no question of law was at the trial formerly reserved by the court. The defendant made a motion for a new trial, and in support thereof alleged errors of the court in the rulings which had led to the verdict against him. While this motion was pending the parties filed of record a paper, stating the verdict and the pendency of a motion for a new trial, in which they agreed that, “ the real question in controversy in this case is, whether the decision or order of the court of common pleas of Lycoming county in the case of John A. Hopkins v. L. D. Copeland & Bro., on a fi. fa., No. 90, March term, 1898, and the case of the E. Keeler Company v. L. D. Copeland & Bro., on a fi. fa., No. 79, June term, 1898, filed in the court of common pleas of Lycoming county on April 30,1898, was res adjudicata in this case.” They specifically agreed that the case was to be considered “ as if the court had reserved the stated question of res adjudicata, which question is to be argued to the said court as a question of law reserved, and upon that question the court is to enter judgment for the plaintiff or for the defendant non obstante veredicto as the court may be of opiniqn, and if the court shall enter judgment for the defendant non obstante veredicto, then judgment shall also be entered for the defendant for $50,00 damages. Either party shall be entitled to appeal from said judgment to the proper appellate court. This agreement is to supersede the motion for a new trial.” Until this agreement was filed the case was entirely within the control of the court below and if there had been errors at the trial it was within the power of the learned judge to correct them by granting a new trial. When the parties solemnly agreed that the real question in controversy was one of law and, in a writing filed of record, submitted that question to the determination of the court and specified the judgment which should be entered upon a decision of the question in favor of either of the parties, it involved a waiver of all irregularities in the jury trial. This agreement was a case stated submitted to the court, the mutual covenants were a sufficient consideration to support each other, and the right which, the *508parties reserved, “ to appeal from said judgment,” must be construed to refer to the question presented by the case stated. By force of this agreement, if the law upon the question presented had permitted, the defendant made it possible to have judgment entered in his favor non obstante veredicto and, also, to have his damages liquidated. The abstract of docket entries printed by the appellant shows that the learned judge of the court below, in disposing of this question, filed an opinion which ought to have been printed, but it does not appear in the appellant’s paper-book. The court entered judgment in favor of the plaintiff upon the question presented by the agreement of the parties.
Are the records referred to in the agreement of the parties conclusive of their rights in the present proceeding ? The records referred to show that judgments had been entered against L. D. Copeland & Bro. and under executions issued thereon the sheriff levied upon and took possession of, inter alia, the property involved in this proceeding. All the property levied upon was claimed by this defendant; upon the application of the sheriff a rule was granted upon the parties to show cause why an issue should not be framed to determine the ownership of the goods, and on April 30, 1898, the court filed this order: “ The rule for an issue is discharged, and the sheriff is directed to withdraw from the custody of the property.” The question there presented involved the right of the sheriff, under his writs, to take possession of the property, sell it and deliver possession to -the purchaser. That is all that was determined in that proceeding. If at that time the appellant was in possession of the goods as a purchaser from Copeland under a contract of conditional sale, and the time had not arrived for the performance of the condition, it is clear that his possession was good against the sheriff; but if by subsequent failure to perform the condition he forfeited his right of possession and defeasible title, the goods would be liable to seizure upon an execution against Copeland. If the appellant held the goods as a pledge for the security of a debt, so long as the debt remained unpaid, his right of possession was good against the sheriff,- and it would be incumbent upon the court to order the latter to withdraw from the custody of the goods. In neither of these cases would the discharge of a rule for an issue and a delivery of the property to *509the claimant be an adjudication that he was the absolute owner of the property. The right, title and interest of the execution defendant in the goods might be sold under a subsequent writ, upon the same judgment, and the parties would be left free to determine the question of title in any proper proceeding. The theory upon which this plaintiff recovered was that the defendant was a mortgagee in possession of the property involved in the interpleader proceeding, and that he had subsequently collected his debt by selling part of the property, the title to which part was not here in question. This state of facts vindicated the action of the court in discharging the rule for an issue, in the first instance, and in entering judgment in favor of the plaintiff upon the question presented by the agreement of the parties in this case.
The judgment is affirmed.